UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53981 BLUE CALYPSO,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-8610073 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19111 North Dallas Parkway, Suite200 Dallas, TX (Address of Principal Executive Offices) (Zip Code) 972) 695-4776 (Registrant’s Telephone Number,Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes x No As of August 10, 2012 there were 138,431,367 shares of the issuer’s common stock outstanding. EXPLANATORY NOTE Blue Calypso, Inc. is filing this Amendment No. 1 (the “Amendment") to our Quarterly Report on Form 10-Q for the period ended June30, 2012, filed with the Securities and Exchange Commission ("SEC") on August 15, 2012 (the “Form 10-Q"), solely to furnish Exhibit 101 to the Original Report in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files contained in Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS. Copies of the following documents are included as exhibits to this report pursuant to Item 601 of Regulation S-K. Exhibit Number Description 2.1 Agreement and Plan of Merger and Reorganization, dated as of September1, 2011, by and among Blue Calypso,Inc., Blue Calypso Acquisition Corp., and Blue Calypso Holdings,Inc. (incorporated by reference to Exhibit2.1 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 2.2 Agreement and Plan of Merger, dated September9, 2011, by and between Blue Calypso,Inc., a Nevada corporation, and Blue Calypso,Inc., a Delaware corporation (incorporated by reference to Exhibit10.1 to Current Report on Form8-K filed with the Securities and Exchange Commission on September15, 2011) 3.1 Certificate of Incorporation (incorporated by reference to Exhibit3.1 to Current Report on Form8-K filed with the Securities and Exchange Commission on October19, 2011) 3.2 Certificate of Designation of Series A Convertible Preferred Stock (incorporated by reference to Exhibit3.2 to Current Report on Form8-K filed with the Securities and Exchange Commission on October19, 2011) 3.3 Bylaws of Blue Calypso,Inc., a Delaware corporation, adopted September9, 2011 (incorporated by reference to Exhibit3.3 to Current Report on Form8-K filed with the Securities and Exchange Commission on October19, 2011) 10.1 2011 Long-Term Incentive Plan (incorporated by reference to Exhibit10.1 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.2 Formof Incentive Stock Option Agreement (incorporated by reference to Exhibit10.2 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.3 Formof Non-Qualified Stock Option Agreement (incorporated by reference to Exhibit10.3 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.4 FormRestricted Stock Award Agreement (incorporated by reference to Exhibit10.4 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.5 Agreement of Conveyance, Transfer and Assignment of Assets and Assumption of Obligations, dated as of September1, 2011 (incorporated by reference to Exhibit10.5 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.6 Stock Purchase Agreement, by and between Blue Calypso,Inc. and Deborah Flores, dated as of September1, 2011 (incorporated by reference to Exhibit10.6 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.7 Securities Purchase Agreement, dated as of September1, 2011, by and among Blue Calypso,Inc. and certain purchasers set forth therein (incorporated by reference to Exhibit10.7 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.8 Registration Rights Agreement, dated as of September1, 2011, by and among Blue Calypso,Inc. and certain purchasers set forth therein (incorporated by reference to Exhibit10.9 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.9 Formof Warrant (incorporated by reference to Exhibit10.10 to Current Report on Form8-K filed with the Securities and Exchange Commission on September8, 2011) 10.10 Letter Agreement, dated January 16, 2012, by and between Blue Calypso, Inc. and Aztec Systems, Inc. (incorporated by reference to Exhibit 10.1 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on January 20, 2012) 10.11 Promissory Note, dated January17, 2012, issued by Blue Calypso,Inc. to Aztec Systems, Inc. (incorporated by reference to Exhibit 10.2 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on January 20, 2012) 10.12 Securities Purchase Agreement, dated April 19, 2012, by and between Blue Calypso, Inc. and the Buyer thereto (incorporated by reference to Exhibit 10.1 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.13 Senior Secured Convertible Note issued April 19, 2012 (incorporated by reference to Exhibit 10.2 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.14 Common Stock Purchase Warrant issued April 19, 2012 (incorporated by reference to Exhibit 10.3 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.15 Security Agreement, dated April 19, 2012, by and between the Company, Blue Calypso, LLC and the Buyer (incorporated by reference to Exhibit 10.4 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.16 Intellectual Property Security Agreement, dated April 19, 2012, by and between the Company, Blue Calypso, LLC, and the Buyer (incorporated by reference to Exhibit 10.5 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.17 Subsidiary Guarantee, dated April 19, 2012, by Blue Calypso, LLC, in favor of the Buyer (incorporated by reference to Exhibit 10.6 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.18 Form of Lock-Up Agreement (incorporated by reference to Exhibit 10.7 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.19 Amendment No. 1 to Common Stock Purchase Warrant (incorporated by reference to Exhibit 10.8 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.20 Stockholder’s Agreement, dated April 19, 2012, by and between Andrew Levi and the Company.(incorporated by reference to Exhibit 10.9 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 24, 2012) 10.21 Letter Agreement dated June 1, 2012, between Blue Calypso, Inc. and Bill Ogle effective as of June 1, 2012 (incorporated by reference to Exhibit 10.1 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on June 4, 2012) 10.22 Form of Subscription Agreement – June 2012 Private Placement (incorporated by reference to Exhibit 10.1 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on July 30, 2012) 10.23 Form of Warrant – June 2012 Private Placement (incorporated by reference to Exhibit 10.1 to our Current Report on Form 8-K filed with the Securities and Exchange Commission on July 30, 2012) 31.1* Certification of Principal Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Principal Executive Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of Chief Financial Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation Linkbase 101.DEF** XBRL Taxonomy Extension Definitions Linkbase 101.LAB** XBRL Taxonomy Extension Label Linkbase 101.PRE** XBRL Taxonomy Extension Presentation Linkbase *Previously filed. **Submitted herewith. Users of this data are advised that, pursuant toRule 406T of Regulation S-T, these interactive data files are not filed for purposes of section 11 and 12 of the Securities Act of 1933 and section 18 of the Securities Exchange Act of 1934, and is not subject to liability under these sections, is not part of any registration statement or prospectus to which it relates and is not incorporated or deemed to be incorporated by reference into any registration statement, prospectus or other document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUE CALYPSO,INC. Date: August 17, 2012 By: /s/ David S. Polster Name: David S. Polster Title: Chief Financial Officer
